                                                                                                        FILED
                                                                                               2019 Sep-18 PM 04:08
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

WILLARD DEON STONE                               )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )       CASE NO. 4:18-cv-1207-GMB
                          1
ANDREW M. SAUL, Acting                           )
Commissioner, Social Security                    )
Administration,                                  )
                                                 )
       Defendant.                                )

                     MEMORANDUM OPINION AND ORDER

       On April 30, 2015, Plaintiff Willard Deon Stone filed an application for

supplemental security income. His alleged disability onset date is March 1, 2015.

Stone’s application for benefits was denied at the initial administrative level. Stone

then requested a hearing before an Administrative Law Judge (“ALJ”). 2 The ALJ,

Jerome L. Munford, held a hearing on July 10, 2017. He denied Stone’s claims on

October 4, 2017. Stone requested a review of the ALJ’s decision by the Appeals

Council, which declined review on July 18, 2018. As a result, the ALJ’s decision

became the final decision of the Commissioner of the Social Security Administration


1
  Andrew M. Saul became the Commissioner of Social Security on June 5, 2019. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Saul is substituted for Nancy Berryhill as the proper
defendant in this case.
2
  Stone also filed an application for disability insurance benefits on April 15, 2015, but Stone
withdrew his request for those benefits. R. 243. Accordingly, the ALJ addressed only Stone’s
application for supplemental security income. R. 23.
(the “Commissioner”) as of July 18, 2018.

      Stone’s case is now before the court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal

Rules of Civil Procedure, the parties have consented to the full jurisdiction of a

United States Magistrate Judge. Based on its review of the parties’ submissions, the

relevant law, and the record as a whole, the court concludes that the decision of the

Commissioner is due to be REVERSED and REMANDED to the ALJ for

proceedings consistent with this opinion.

                          I. STANDARD OF REVIEW

      The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the


                                            2
court] must affirm if the decision reached is supported by substantial evidence.”

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not

warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255

F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the


                                          3
Commissioner’s conclusions of law are valid. Id.

            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Stone bears the burden of

proving that he is disabled, and is responsible for producing evidence sufficient to

support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of the
          specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?
      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?


                                          4
See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).

“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

                        III. FACTUAL BACKGROUND

      Stone was 46 years old at the time of the ALJ’s decision. R. 46 & 48. Stone

lives with Sandra Frank, a friend who appears to be his common-law wife, in a home

in Crossville, Alabama. R. 46, 51 & 299. Stone has a sixth-grade education. R. 46.

While in school, he was in special education classes. R. 46–57. He cannot read or

write. R. 47.

      When he applied for supplemental security income, Stone alleged that his

back and the inability to read and write prevented him from working. R. 189. The

record also reveals that Stone may be suffering from severe symptoms of depression

and anxiety. R. 301.

      In 1995, Stone was employed a sheet rock hanger. R. 48. He worked as


                                          5
welder’s helper from 2009 through November 1, 2010, his last employment. R. 189–

90. Stone attempted to lay carpet for a couple of months in 2015 but had to quit

because his pain prevented him from doing the job. R. 48 & 56. He has not engaged

in substantial gainful activity since November 1, 2010. R. 26.

      Sandra Frank, Stone’s fried, completed a function report for Stone on May 8,

2015. R. 197. She reported that he was unable to handle his own finances, had no

hobbies and interests, and handled stress by “just stay[ing] quiet.” R. 200–03. Frank

also reported that Stone needs financial help to afford medical treatment. R. 204.

      The majority of the medical evidence in the record comes from physical

evaluations regarding Stone’s back and blood pressure, but the ALJ also sought the

opinion of two psychologists. Apart from these opinions, there is no other evidence

of mental health treatment or evaluations in the record.

      Pursuant to a referral by Disability Determination Services, licensed

psychologist June Nichols met with Stone on June 24, 2015 for a consultative

evaluation. R. 298. During the examination, Nichols noted that Stone’s mood was

depressed and his affect was sad. R. 299. She further found that he suffers from

severe symptoms of depression and that he experiences daily anxiety and panic

attacks. R. 301. She observed that his thought processes were slow. R. 300. And

she determined that he functions within the extremely low range of intellectual

ability. R. 300. Nichols opined that his “prognosis for significant improvement over


                                          6
the next 12 months is poor because of the lack of resources for treatment or

evaluation.” R. 301. She diagnosed Stone with panic disorder without agoraphobia,

major depressive disorder, and traumatic brain injury. R. 300. And she found that

he does have deficits which would interfere with his ability to relate interpersonally,

withstand the pressures of everyday work, and remember and carry out instructions.

R. 301. Nichols also concluded that Stone’s anxiety would interfere with his ability

to maintain concentration, persistence, and pace. R. 301.

      State agency psychological consultant Robert Estock did not examine Stone

but did review his medical records in reaching an opinion on August 25, 2015.

R. 107–16. Estock opined that Stone was mildly restricted in his activities of daily

living; moderately limited in his ability to maintain social function; and moderately

limited in his ability to maintain concentration, persistence, and pace. Estock also

determined that Stone had a moderate ability to understand, remember, and carry out

detailed instructions, to maintain attention and concentration for extended periods,

to work with others without being distracted, to interact appropriately with the

general public, to accept instruction and criticism from supervisors, to respond

appropriately to changes in the work setting, to travel in unfamiliar places or use

public transportation, and to set realistic goals or make plans independently of

others. R. 30–31. He found that Stone would likely miss work one to two days per

month due to psychologically based symptoms. R. 115.


                                          7
      The ALJ did not ask Stone about his mental health at the hearing on July 10,

2017, but Stone’s attorney did. Stone testified that he does not go to the store,

church, or participate in any social activities because he has trouble being around

people. R. 52. When asked whether he had depression or anxiety, Stone answered,

“Well, they thought I might have did.” R. 53. His attorney followed up, “You don’t

like to talk about it?” Stone responded, “No.” R. 53. However, Stone did admit that

he cries “pretty much” every day. R. 53. He also testified that he has trouble keeping

his mind focused on what he is doing. R. 54. In addition to eliciting this testimony,

Stone’s attorney argued that the “psychological consult indicated some significant

psychological problems.” R. 45.

      At the hearing, the ALJ posed the following hypothetical to a vocational

expert (“VE”):

       Assume . . . [a] younger individual with a marginal education . . . who
       can perform . . . light work with the following limitations. He should
       be restricted to simple, repetitive, non-complex tasks, no contact with
       the general public, no driving, no climbing, he can occasionally stoop
       and crouch and he should . . . have primarily oral job instructions.

R. 63. The VE determined that this hypothetical individual could find light work in

the national economy. R. 63. Specifically, the VE offered that the individual could

work as a marker, a folder, and an inspector/hand packager. R. 63–64. The VE found

that this individual could not work as a welder’s helper or carpet layer. R. 64. The

ALJ then asked whether that same individual could perform work as a marker,


                                          8
folder, or inspector/hand packager if he could never stoop or crouch. R 65. The VE

determined that this individual could still perform those jobs. R. 65. The ALJ asked

whether the hypothetical individual could perform those jobs if limited to sitting and

standing for 20 minutes, to which the VE responded affirmatively. R. 65–66. The

VE also testified that the hypothetical individual could work as a marker, folder, and

inspector/hand packager even if he was off task for 10 percent to 15 percent of the

day, so long as he remained at his workstation. R. 66. The VE reported that this

individual could not perform light work if he needed to lie down and take scheduled

rest breaks outside of the normal workday breaks. R. 66.

      Stone’s attorney asked the VE whether work as a marker, folder, or

inspector/hand packager required an employee to be able to remember, understand,

and carry out work-related instructions. R. 67. The VE answered, “Yes.” R. 67. The

VE also confirmed that an employee in these positions would have to maintain

concentration, persistence, and pace while working. R. 67.

      The ALJ issued his decision on October 4, 2017. R. 34. He found that Stone

suffers from the severe impairments of lumbar pain and hypertension under 20

C.F.R. § 416.920(c). R. 27.      The ALJ found that these “impairments [were]

established by objective medical evidence and cause more than minimal functional

limitations on the claimant’s ability to perform work-related duties on a sustained

basis.” R. 27. But the ALJ concluded at step three of the analysis that none of


                                          9
Stone’s impairments, nor a combination of his impairments, satisfied or medically

equaled the severity of one of those listed in the applicable regulations. R. 27. At

steps four and five, the ALJ found that Stone had the residual functional capacity

(“RFC”) to perform a limited range of light exertional work. R. 28. Specifically, the

ALJ found that Stone could perform lightwork that allowed for simple, non-complex

tasks, no contact with the general public, no driving, no climbing, occasional

stooping and crouching, and primarily oral job instructions. R. 28. 3

        Ultimately, the ALJ determined that Stone is unable to perform any past

relevant work. R. 31. But considering Stone’s age, education, work experience, and

RFC, he found that there are jobs that Stone can perform that exist in significant

numbers in the national economy. R. 32. Therefore, the ALJ concluded that Stone

is not disabled within the meaning of the Social Security Act. R. 34. Based on these

findings, the ALJ denied Stone’s claims. R. 33–34.

        In reaching this conclusion, the ALJ assigned no weight to the opinion of

licensed psychologist June Nichols. R. 30.                The ALJ assigned no weight to Dr.

Nichols’ opinion for the following reasons:


3
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the ability to do substantially all of
these activities. If someone can do light work, we determine that he or she can also do sedentary
work, unless there are additional limiting factors such as loss of dexterity or inability to sit for long
periods of time.” 20 C.F.R. § 404.1567(b).

                                                   10
         There is no indication in the medical record that the claimant was
         treated for a traumatic brain injury. While the claimant acknowledged
         depression in the Med-Assist treatment notes, there are no mental health
         treatment notes to indicate any diagnosis and treatment for a mental
         disorder, and the treatment reports from Med-Assist consistently note
         no observed anxiety, delusion, loose associations, flight of thought,
         stressed faces and/or weeping from December 2015 through March
         2017. Additionally, the claimant did not allege a mental disorder in
         applying for benefits.

R. 30 (record citations omitted).

         The ALJ also assigned no weight to the opinion of state-agency psychologist

Robert Estock. R. 30. The ALJ discounted Dr. Estock’s opinion because

         [m]edical evidence entered into the record since these mental
         evaluations[] are absent any diagnosis or treatment for mental disorder,
         and do not provide a basis for finding greater than minimal limitations
         resulting therefrom.

R. 31.

                                  IV. DISCUSSION

         Stone’s attorney frames the four issues on appeal as follows: (1) the ALJ

“refused to consider claimant’s mental limitations and restrictions because claimant,

with a 6th grade special education, failed to allege a mental disorder on his initial

application”; (2) the ALJ “refused to accord proper weight to the opinions of two

consultative physicians provided by the Commissioner, including Dr. June Nichols,

the examining psychologist, and Dr. Estock, the consulting psychologist[, and the

ALJ] failed to state with at least ‘some measure of clarity’ grounds for his decision

in repudiating the opinions”; (3) “ALJ Munford has a recorded history of rejecting

                                           11
the opinions of consulting psychologists and substituting his opinion for opinions of

psychologists”; and (4) the “decision was not based on substantial evidence.” Doc.

9 at 2. As to the second argument, Stone relies on Wilder v. Chater, 64 F.3d 335

(7th Cir. 1995). Doc. 9 at 13–19. The court agrees that the ALJ’s decision to

disregard the opinions of Estock and Nichols is not supported by substantial

evidence, and as a result any discussion of the remaining arguments is pretermitted.

      “In evaluating medical opinions, the ALJ considers many factors, including

the examining relationship, the treatment relationship, whether the opinion is amply

supported, whether the opinion is consistent with the record and the doctor’s

specialization.” Kelly v. Comm’r of Soc. Sec., 401 F. App’x 403, 407 (11th Cir.

2010) (citing 20 C.F.R. §§ 404.1527(d) & 416.927(d)). The opinions of examining

physicians are given more weight than those of non-examining physicians, and the

opinions of treating physicians are given substantial weight unless the ALJ shows

good cause for not doing so. See id. “The opinions of non-examining, non-

reviewing physicians, are entitled to little weight when contrary to those of an

examining physician, and taken alone, they do not constitute substantial evidence.”

Forrester v. Comm’r of Soc. Sec., 455 F. App’x 899, 901 (11th Cir. 2012). But the

“ALJ is not allowed to make medical findings or indulge in unfounded hunches

about the claimant’s medical condition.” Smith v. Astrue, 641 F. Supp. 2d 1229,

1233 (N.D. Ala. 2009). In any event, “the ALJ must state with particularity the


                                         12
weight given to different medical opinions and the reasons therefor.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). “In the absence of such

a statement, it is impossible for a reviewing court to determine whether the ultimate

decision on the merits of the claim is rational and supported by substantial

evidence.” Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981).

      Stone’s case “bears a remarkable resemblance to the situation in Wilder.”

Haag v. Barnhart, 333 F. Supp. 2d 1210, 1217 (N.D. Ala. 2004). In Wilder, 64 F.3d

at 337, the Seventh Circuit reversed the ALJ’s decision because the ALJ rejected the

opinion of the only mental health expert who gave an opinion on the claimant’s

condition. In 1990, after winning the lottery and after adopting her grandson, the

claimant, Rosie Wilder, applied for disability insurance benefits, alleging she

became disabled in 1986. Id. at 336. The ALJ appointed a psychiatrist to evaluate

Wilder, and that psychiatrist determined that Wilder was disabled by the end of 1986.

Id. No other medical evidence about Wilder’s mental health was in the record. Id.

at 336–37. Yet the ALJ rejected the psychiatrist’s opinion that Wilder was disabled

in 1986. Id. In reaching that conclusion, the ALJ “pointed out that Wilder’s medical

records did not mention depression or other mental illness, that the records referred

to her having ‘retired’ from her job as a security guard, that she probably would not

have been permitted to adopt a child had she been suffering from major depression,

and that her daughters believed that her condition had gotten worse in 1988 and


                                         13
1989, implying that it was less severe in 1986.” Id.

      Finding these reasons “singly and together unimpressive,” the Seventh Circuit

was suspicious of the ALJ’s decision to discount the only medical evidence

“concerning the critical issue of the date of onset.” Id. at 337. As the court explained,

“[t]he salient fact of record is the testimony of the psychiatrist, a disinterested as

well as expert witness.” Id. The court further noted that the other “medical records

were of purely physical ailments for which Wilder had sought help, and there is no

reason to expect a doctor asked about . . . back pain . . . to diagnose depression.” Id.

The court pointed out that such a doctor “may not even be competent to diagnose

it.” Id. As the court noted, depression is a mental illness on which psychiatrists are

the experts, and “the uncontradicted evidence of the only disinterested expert to

opine upon it is entitled to considerable weight.” Id. Ultimately, the court found that

the ALJ unreasonably rejected the only mental health opinion in the record. Id.

      Although the Eleventh Circuit has considered Wilder, it has yet to find Wilder

applicable to a case under consideration. See Arnold v. Soc. Sec. Admin., Comm’r,

724 F. App’x 772, 779 (11th Cir. 2018) (finding Wilder inapplicable where the

record contained multiple medical opinions about the pertinent issue); Bush v. Soc.

Sec. Admin, Comm’r, 770 F. App’x 490 (11th Cir. 2019) (finding Wilder

distinguishable where the ALJ assigned little weight to a psychologist’s opinion as

opposed to disregarding it entirely); Jackson v. Soc. Sec. Admin., Comm’r, 2019 WL


                                           14
3407175, at *4 (11th Cir. July 29, 2019) (finding Wilder inapposite where the ALJ

did not reject the only medical evidence regarding the claimant’s impairments).

      The court acknowledges that the Eleventh Circuit has “decline[d] . . . to adopt

the standard set forth by the Seventh Circuit in Wilder,” because the Circuit has

“articulated [its] own standard for reviewing the opinions of agency-appointed

consulting physicians.” Jackson, 2019 WL 3407175, at *4. In the Eleventh Circuit,

“the opinion of a physician who examined a claimant on only one occasion [like

Stone and Nichols] is not entitled to great weight.” Id. (citing Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004)). The court interprets Jackson as

a rejection of the notion that “the uncontradicted evidence of the only disinterested

expert to opine upon [an issue] is entitled to considerable weight.” Wilder, 64 F.3d

at 337. Though the Eleventh Circuit did not adopt this particular standard, the court

finds Wilder’s rationale to be persuasive.

      Several courts in this district have encountered Wilder. Many found Wilder

distinguishable because the record contained multiple opinions by mental health

experts. See White v. Berryhill, 2018 WL 4335533, at *9 (N.D. Ala. Sept. 11, 2018)

(finding that the facts of Wilder did not correspond with the plaintiff’s case where

the ALJ afforded limited weight to the consultative examiner and more than one

opinion about plaintiff’s psychiatric health existed); Bell v. Colvin, 2015 WL

4656362, at *13 n.15 (N.D. Ala. Aug. 6, 2015) (finding Wilder inapplicable where


                                         15
the ALJ did not completely reject the opinion of the psychologist and where the ALJ

relied also on the opinions of two psychiatrists and one therapist); Hearn v. Colvin,

2014 WL 4809421, at *6 (N.D. Ala. Sept. 26, 2014) (finding that the ALJ properly

relied on the opinion of one psychologist to reject the opinion of another, unlike in

Wilder); Polk v. Colvin, 2013 WL 4045755, at *4 (N.D. Ala. Aug. 9, 2013) (finding

Wilder distinguishable because even though the ALJ assigned little weight to the

opinion of one psychologist she assigned great weight to the differing opinion of

another psychologist).

      Other district courts in the Eleventh Circuit, however, have been presented

with facts indistinguishable from Wilder. For example, in Carril v. Barnhart, 201

F. Supp. 2d 1191 (N.D. Ala. 2002) (citing 42 U.S.C. § 421(h) and Wilder, 64 F.3d

at 337), the court concluded that the “rejection of the only medical evidence of a

mental health impairment is not substantial evidence to support the [ALJ’s] finding

that Plaintiff did not suffer a mental impairment.” In Carril, a consultative doctor

diagnosed the plaintiff with major depressive disorder and chronic pain. Id. This

was “the only evidence provided by a mental health professional relating to the

impairment,” but the ALJ rejected the opinion and found that the plaintiff did not

suffer from a mental impairment. Id. The court held that the decision to reject the

sole opinion provided by a mental health professional was not supported by

substantial evidence. Id. at 1192.


                                         16
      Likewise, in Cooke v. Colvin, 2014 WL 110510, at *11 (S.D. Ala. Jan. 8,

2016), the court held that substantial evidence did not support the ALJ’s decision to

reject the opinion of a neuropsychologist “in the absence of competing medical

opinions.”   After conducting an examination, the neuropsychologist in Cooke

diagnosed the claimant with adjustment disorder with depressed mood, moderate to

severe reading disorder, disorder of written expression, and borderline intellectual

function. Id. at *4. The neuropsychologist also found that the claimant’s cognitive

defects could interfere with vocational activity, that his depression was a severe

impairment, and that he faced limitations in his ability to respond to customary work

pressures and to maintain attention, concentration, or pace for at least two hours. Id.

Despite being presented with this opinion—the only opinion by an examining mental

health specialist, and one who regularly provided evaluations in disability matters—

the ALJ rejected the neuropsychologist’s findings. Id. at *7.

      The court found that the ALJ was swayed by the fact that mental health

problems did not reveal themselves during the course of examinations that primarily

assessed the claimant’s physical impairments. Id. at *8 (“The medical evidence of

record noted by the ALJ as ‘strongly contradicting’ Dr. Goff’s opinion regarding

Cooke’s mental impairments consists of cursory statements made by other

physicians in the course of primarily assessing physical impairments, seemingly

made in passing and based on little more than the physicians’ observations of


                                          17
Cooke’s demeanor at the time.”). The court also noted that the ALJ was persuaded

by the lack of psychiatric treatment and the facts that the claimant did not report

mental health symptoms to health care providers and his disability application did

not allege depression. Id. at *8. Finding the situation “strikingly similar” to Wilder,

the court determined that “[w]hile the ALJ was entitled to cast some suspicion . . .

[he] was not entitled to disregard [the opinion] absent substantial contrary evidence.”

Id. at *10–11. The court held that the decision to reject the neuropsychologist’s

opinion was not supported by substantial evidence because there was no medical

testimony to rebut the opinion. Id. at *11.

      The same is true here. Dr. Nichols and Dr. Estock were the only mental health

professionals to give an opinion about Stone’s mental health.              They both

acknowledged that he suffered from psychologically based symptoms (R. 115 &

301), and they both opined that this would interfere with his ability to carry out

instructions and maintain concentration. R. 114 & 301. The ALJ disregarded their

opinions because Stone had not undergone treatment for a mental disorder, because

treatment reports from physical evaluations did not indicate any mental health

problems, and because Stone did not allege a mental disorder when applying for

benefits. R. 30–31. These reasons are insufficient. See Cooke, 2016 WL 110510, at

*8–11; Haag, 333 F. Supp. 2d at 1219 (“[I]t was unreasonable to reject

[psychiatrist’s] opinions based upon the lack of a diagnosis or notation of mental


                                          18
illness by her medical doctors who saw her for specific physical problems.”). It was

error for the ALJ to assign no weight to the opinions of Nichols and Estock in the

absence of competing opinions by other mental health specialists. As a result, the

ALJ’s decision to reject the only evidence by mental health professionals is not

supported by substantial evidence. 4

                                     V. CONCLUSION

       Based on the foregoing, the undersigned concludes that the Commissioner’s

decision is not supported by substantial evidence. It is therefore ORDERED that the

decision of the Commissioner denying benefits is REVERSED and this matter is

REMANDED to the Administrative Law Judge for the purpose of issuing a new

disability determination consistent with this opinion.

       A final judgment will be entered separately.

       DONE and ORDERED on September 18, 2019.


                                          _________________________________
                                          GRAY M. BORDEN
                                          UNITED STATES MAGISTRATE JUDGE




4
 A cursory review of ALJ Munford’s prior cases reveals a series of district court reversals on this
very issue. See Smith v. Astrue, 641 F. Supp. 2d 1229 (N.D. Ala. 2009); Wild v. Astrue, 591 F.
Supp. 2d 1155 (N.D. Ala. 2008); Barber v. Barnhart, 459 F. Supp. 2d 1168 (N.D. Ala. 2006);
Davis v. Barnhart, 377 F. Supp. 2d 1160 (N.D. Ala. 2005); Haag v. Barnhart, 333 F. Supp. 2d
1210 (N.D. Ala. 2004).



                                                19
